 
Exhibit 10.1
[ndra_ex101000.jpg]
AMENDMENT 2
TO THE
COLLABORATIVE RESEARCH AGREEMENT
BETWEEN
GENERAL ELECTRIC COMPANY
AND
ENDRA LIFE SCIENCES INC.
 
This Amendment 2 to the Collaborative Research Agreement ("Amendment"),
effective as of the last date of signing below ("Effective Date"), amends the
TERM between General Electric ("GE") & ENDRA Life Sciences Inc. ("Endra"), which
became effective as of April 22, 2016, as amended by that certain Amendment 1 to
the Collaborative Research Agreement, dated April 21, 2017 ("Agreement").
RECITALS
WHEREAS, the parties wish to amend the Agreement to provide for a revised TERM,
which includes changes to the Agreement as set forth below;
THEREFORE, the parties hereby agree to the following amendment:
1. Section 9.1 of Collaborative Research Agreement shall be deleted and restated
as follows:
 
This Agreement will remain in effect until January 22, 2020 unless terminated
sooner or extended in writing signed by the parties in accordance with this
Agreement.
2. Capitalized terms not defined in this Amendment will have the meanings
assigned in the Agreement.
3. Except as explicitly modified, all terms, conditions and provisions of the
Agreement shall continue in full force and effect.
4. In the event of any inconsistency or conflict between the Agreement and this
Amendment, the terms, conditions and provisions of this Amendment shall govern
and control.
5. This Amendment and the Agreement constitute the entire and exclusive
agreement between the parties with respect to this subject matter. All previous
discussions and agreements with respect to this subject matter are superseded by
the Agreement and this Amendment.

 
Acceptance of these terms is documented by the signature and date of the
responsible parties in the space designated below.
 
GE Healthcare
 
ENDRA Life Sciences Inc.
 
Signature: /s/ Brian McEathron                      

 
Signature: /s/ Francois Michelon                   

 
Name: Brian McEathron                                

 
Name: Francois Michelon                              

 
Title: GM General Imaging Ultrasound         

 
Title: CEO                                                      

 
Date: January 30, 2018                                  

 
Date: January 6, 2018                                    

 

 
 


